Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,758,829. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, US 10,758,829 discloses the following.

1. A mobile entertainment apparatus comprising:
1. A mobile entertainment apparatus comprising:
a main body including a front panel, a rear panel, opposite sides, a top and a bottom, and a plurality of wheels for 
a protective case including a front panel, a rear panel, opposite sides, a top and a bottom, (It is interpreted that the “protective case” is the claimed “main body”) and a removable cover that protectively covers the front panel, and a plurality of wheels for transport of the protective case on a ground surface;

at least one flat screen television (TV) monitor supported within the protective case and visibly exposed on the front panel;
a plurality of speakers connected to the flat screen TV monitor and supported on the main body; and
a plurality of speakers connected to the flat screen TV monitor and supported on the protective case;
a rechargeable direct current (DC) power source for powering the at least one flat screen TV monitor and speakers.
a rechargeable direct current (DC) power source contained within the protective case for powering the at least one flat screen TV monitor and speakers;
and a plurality of support legs removably attachable to the removable cover for forming a table to support a portion of the protective case having the flat screen TV monitor and the plurality of speakers.


Claim 1, US 10,758,829 of discloses the claim limitations as indicated above but fails to teach that the monitor is removable supported. Nevertheless, such modification 
Claims 2-7 of US 10,758,829 also discloses the limitations of pending claims 2-7.
Pending claims 9-10 are taught by claim 1 of US 10,758,829.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17006699, 16114951, 62551009, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior applications fail to provide support of: the main body includes a cooler for storing items to be maintained at a cold temperature, and wherein the cooler may be at least partially filled with ice; the mobile entertainment apparatus 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier (US 2011/0092294) in view of Stern (US 5,260,884).

1. Mercier discloses a mobile entertainment apparatus (Fig. 1) comprising:
a main body (main body of the case, 14 in Fig. 1) including a front panel (inner top chamber in Fig. 1 with elements 18, 52, 46, 16, 52, 44, 84 in Fig. 1), a rear panel (lid of case 22 in Figs. 1, 3), opposite sides (side walls 38 of lid, Fig. 3), a top and a bottom (front side 30, back side 32 in Fig. 1, 4, or top and bottom portion of the lid as illustrated in Fig. 3), and a plurality of wheels for transport of the main body on a ground surface (92 in Fig. 1);

a plurality of speakers connected to the flat screen TV monitor and supported on the main body (speakers 18 in Fig. 1 connected to/attached to the screen on the left and right sides); and 
and power source (power unit 66 in Fig. 1, paragraph 38.).
Mercier discloses that the claimed invention but fails to teach a rechargeable DC power source for powering the at least one flat screen TV monitor and speakers. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to portable electronic systems, Stern discloses an electronic system comprising a case (Figs. 6-7). Stern discloses the system comprises a rechargeable DC power source for powering the at least one flat screen TV monitor and speakers (rechargeable battery for operating the computer (col. 3:15-29, 3:55-67). This allows the computing device to be operational without an external power source. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Mercier’s invention and incorporate a rechargeable DC power source in order to provide the predictable result of operating the mobile entertainment apparatus without an external power source.

2. Mercier discloses the mobile entertainment apparatus as recited in Claim 1 wherein the main body includes a gaming platform including a video game console and at least one video game controller. (Mercier discloses that the case comprises a game 
Alternatively, Stern discloses that case is an integral part of the function computer in which the case and the computer is provided in one package (abstract, col. 1:64-2:14). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Mercier’s invention and a built in gaming console in order to provide the predictable result of providing a gaming console and the case as a single unit.

9. Mercier discloses the mobile entertainment apparatus as recited in claim 1 further comprising a removable protective cover for protectively covering the at least one flat screen television (TV) monitor and the plurality of speakers, and wherein the protective cover is removable to reveal the at least one flat screen television (TV) monitor and the plurality of speakers (Base 20 in Figs. 4-5 is a cover that covers the flat screen monitor and speakers when closed, and removable to be open as illustrated in Figs. 1-3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier (US 2011/0092294) in view of Stern (US 5,260,884) as applied to claim 2 above, and further in view Lum (US 2005/0170889).

3. Mercier in view of Stern discloses the mobile entertainment apparatus as discussed above but fails to teach the at least one video game controller is a rechargeable wireless video game controller. However, it is well known in the art for a gaming controller to be wireless and rechargeable. In an analogous art to gaming, Lum disclose that a gaming console (102in Fig. 1) with a wireless game controller (104 in Fig. 1). The wireless game controller is rechargeable (paragraphs 14, 36-37). This allows the wireless game controller to be used multiple times without replacing the batteries. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Mercier’s invention and incorporate a wireless rechargeable game controller in order to provide the predictable result of using the wireless game controller multiple times without replacing the batteries.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier (US 2011/0092294) in view of Stern (US 5,260,884) as applied to claim 1 above, and further in view of Margalit (US 2008/0029153).



5. Mercier in view of Stern discloses the mobile entertainment apparatus as recited in claim 4 further including at least one rechargeable DC battery (As indicated above, Stern discloses rechargeable battery for operating the computer, col. 3:15-29, 3:55-67. In addition, Margalit discloses at least one rechargeable DC battery; abstract, paragraphs 25, 35 and 216 in Fig. 2).

In re Harza). As indicated in the prior art, Mercier discloses a portable LCD monitor that is removably attached to the main body (lid). It would have been obvious to of ordinary skilled to attach multiple smaller display monitors if he/she desired a plurality of smaller monitors. Such modification would be desirable if a user had a plurality of smaller display devices. In addition, a plurality of display devices would facilitate multitasking by dedicating each display device to display different information. Modifying Mercier’s invention with a plurality of display device would not produce a new and unexpected result. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Mercier’s invention and incorporate a plurality of display devices in order to facilitate multitasking.

 7. Mercier in view of Stern discloses the claimed invention but fails to teach at least one solar panel on the main body for recharging the at least one rechargeable DC battery by solar energy.  Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to electronic devices Margalit discloses a bag or other luggage for electronic devices (paragraphs 6-9). Margalit .

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier (US 2011/0092294) in view of Stern (US 5,260,884) as applied to claim 1 above, and further in view of Thomas (US 2013/0026726).

8. Mercier discloses mobile entertainment apparatus as discussed above but fails to teach that the main body includes a cooler for storing items to be maintained at a cold temperature, and wherein the cooler may be at least partially filled with ice. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. Mercier portable gaming system is a luggage/case comprising compartments to 
It is noted that the claim limitation of, “wherein the cooler may be at least partially filled with ice” is intended use. Thomas discloses that the pocket made from a thermal insulating material that can maintain its temperature to store cold food and thus may be used to store ice such as an ice pack.

12. Mercier discloses mobile entertainment apparatus as discussed above but fails to teach that the apparatus comprises a food warmer compartment carried on the main body (claim 12). Applicant’s specification discloses that the removable case (250 in Fig. 16) functions as a food warmer (page 12, lines 1-10). In light of specification, “a food warmer compartment” is interpreted a storage that keeps the food warm. As .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier (US 2011/0092294) in view of Stern (US 5,260,884) as applied to claim 1 above, and further in view of Cross (US 2015/0101958)

11. Mercier discloses mobile entertainment apparatus as discussed above but fails to teach that the mobile entertainment apparatus including a cooking grill carried on the main body. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. Mercier portable gaming system is a luggage/case comprising .

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dlott (US 4,666,042) and Kovich (US 2004/0016673) discloses a lunch box/cooler with an entertainment system (game/electronic game console).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715